Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/882,931, filed on 5/26/20.
Information Disclosure Statement
The information disclosure statement filed 8/17/21 has been considered.
Drawings
The drawings are objected to because:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Note paragraph [0059] of applicant’s specification lists figure 1 as prior art   See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5. 	Claim 8 is objected to under 37 C.F.R. 1.75a) as not particularly and distinctly defining additional limitations because of the following informalities:  The limitations of claim 8 are already present in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lafort et al. (US 10,887,705 B2), cited by applicant.
Re claim 1: Lafort et al. teaches a hearing device (figure 1a), comprising:
a receiver unit (figure 2) with a receiver (206); and 
a control unit (class-D DSP, not depicted but discussed in column 10, lines 1-7);
two activation lines connecting said control unit with said receiver unit for transmitting a control signal (signal Vin, provided on two lines (fig. 2 along with column 10, lines 1-7); and
a further component (valve 205) disposed in said receiver unit and connected to said control unit via said two activation lines (see figure 2 arrangement);
a switch mechanism comprising two switch elements (207/208) in the receiver unit to activate at least one of the receiver or said further component  and connecting either the receiver or said further component to said control unit  (see figure 2, interconnections) ; and a selection line (output lines from element (203) used to connect the control unit to said switch mechanism to activate said switch elements (column 10, lines 8-20)
Re claim 9: the method of operating a hearing device as set forth is essentially the method operations of the structural arrangement as set forth in claim 1 and are satisfied by the operations of the elements as discussed above in Lafort et al.  The additional feature of selectively controlling the receiver or the further component with the control unit via the two activation lines is taught by the operation of the arrangement taught in figure 2 with the Vin signal that is provided on the two lines used to feed element (203) that then controls the switching elements (207, 208)     
Re claim 2:  the claimed use of an boost amplifier to supply power is deemed satisfied by the H-bridge of a Class-D DSP used to supply power that is then harvested by unit (201)
Re claim 3: note discussion of figure 1b wherein the hearing device is an “in-the ear” type of device that is positioned in the ear canal and which as depicted includes a receiver (speaker).  This arrangement satisfies the receiver-in-the canal hearing aid as set forth.
Re claim 4: note the claimed controllable ventilation element is taught by controllable valve (205)
Re claim 5: note discussion in column 13, lines 51-column 14, line4 in which the acoustic valve arrangement includes a switching unit (907, 908, 909) to control the states of the valve (open/closed)
Re claim 6: as seen from the discussion of the switch unit of figure 9acan operate as a magnetic switch unit
Re claim 7:  the addition use of a ground connection is taught in figure 2 (Gnd)
Re claim 8: note a switch mechanism comprising two switch elements (207/208) in the receiver unit to activate at least one of the receiver or said further component and connecting either the receiver or said further component to said control unit  (see figure 2, interconnections)
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gottschalk et al. since it is the parent patent to the present application. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        6/13/22